DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-16 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) an apparatus for an electroactive privacy layer, comprising a first plurality of bridges to electrically couple a first top electrode and a second top electrode of the plurality of top electrodes at a point along a length of the first top electrode and the second top electrode; a second plurality of bridges to electrically couple the second top electrode and a third top electrode of the plurality of top electrodes at a point along a length of the second top electrode and the third top electrode, wherein the first plurality of bridges and the second plurality of bridges are orthogonal to the plurality of top electrode, in combination with all the other claim limitations; claim 10) an apparatus for a privacy device comprising a first plurality of bridges to electrically couple a first top electrode and a second top electrode of the plurality of top electrodes at a point along a length of the first top electrode and the second top electrode; a second plurality of bridges to electrically couple the second top electrode and a third top electrode of the plurality of top electrodes at a point along a length of the second top electrode and the third top electrode, wherein the first plurality of bridges and the second plurality of claim 15) a system comprising a first plurality of bridges to electrically couple a first top electrode and a second top electrode of the plurality of top electrodes at a point along a length of the first top electrode and the second top electrode; a second plurality of bridges to electrically couple the second top electrode and a third top electrode of the plurality of top electrodes at a point along a length of the second top electrode and the third top electrode, wherein the first plurality of bridges and the second plurality of bridges are orthogonal to the plurality of top electrode, in combination with all the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871